Citation Nr: 1019569	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-15 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Los Angeles, 
California


THE ISSUE

Entitlement to payment for unauthorized medical services 
rendered during a private hospitalization in Hollywood 
Presbyterian Medical Center from July 12 to 18, 2005.  


REPRESENTATION

Appellant represented by:	Tracie Groh, Attorney


WITNESS AT HEARING ON APPEAL

[redacted] and [redacted]


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1983 to June 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision by the Medical 
Administration Service (MAS) of the VA Greater Los Angeles 
Healthcare System, which denied the claim for payment of 
unauthorized medical services rendered during private 
hospitalization in Hollywood Presbyterian Medical Center 
(HPMC) from July 12 to 18, 2005.  HPMC is the appellant in 
this case.  See 38 C.F.R. § 17.1004(a) (2009) (the entity 
that furnished the treatment may file claim).  In September 
2009, representatives of the appellant medical center 
appeared at a Board hearing held at the RO (i.e., Travel 
Board hearing). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Emergency department records from HPMC show that on July 12, 
2005, the Veteran presented with a chief complaint of chest 
pain and shortness of breath.  The shortness of breath had 
been going on for the prior few days, getting worse since the 
previous night.  It was noted that he appeared to be having 
cardiomyopathy, probably amphetamine induced.  He had chest 
pain and shortness of breath, amphetamine induced, and 
frequent premature ventricular beats.  He needed to be 
admitted for the arrhythmia and to rule out myocardial 
infarction.  He was admitted to the Direct Observation Unit 
(DOU), which, according to the appellant, provides a level of 
care between the regular medical service and the intensive 
care unit.  He remained hospitalized until July 18, 2005.  

According to the address the Veteran provided on admission in 
August 2005, his residence was 1.6 miles from the HPMC, and 
approximately 14 miles from the closest VAMC.  The Greater 
Los Angeles Healthcare System, or Los Angeles VAMC, is 
approximately 11 miles from HPMC.  

The veteran does not have any adjudicated service-connected 
disabilities, and, accordingly, the claim must be considered 
under the Millennium Health Care and Benefits Act, Public Law 
106-117, which provides for the reimbursement of non-VA 
emergency treatment for which the veteran is personally 
liable in certain circumstances, regardless of service-
connected status, if specified criteria are met.  38 U.S.C.A. 
§ 1725; 38 C.F.R. § 17.1002.  To be eligible for 
reimbursement under this law, all of the following conditions 
must be met:  

(a) The emergency services were provided in a hospital 
emergency department or a similar facility providing 
emergency care;

(b) A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health;

(c) A VA or other Federal facility was not feasibly available 
and an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized).  

(e) The veteran was enrolled in the VA health care system at 
the time the emergency treatment was furnished and had 
received medical services under 38 U.S.C. Chapter 17 within 
two years before the non-VA emergency treatment;

(f) The veteran is financially liable to the non-VA provider 
of the emergency treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) The veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case of an 
accident or work-related injury; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728, which applies primarily to emergency 
treatment for a service-connected disability. 

38 C.F.R. § 17.1002 (2009).

Because all criteria must be met, the claim must be denied if 
there is a failure to satisfy any single criterion.  In this 
case, the first four criteria are potentially at issue.  See 
38 C.F.R. § 17.1002(1)-(d).  

The MAS found that a prudent layperson would not have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health, and 
that VA facilities were feasibly available.  

The appellant disputes both of these conclusions, contending 
that an emergency was present, and that on July 14, 2005, the 
hospital requested transfer to the VAMC, but that on July 15, 
2005, the VAMC responded that no bed was available for 
transfer.  

Concerning the latter, although the evidence currently of 
record does not confirm that a transfer to VA was sought or 
denied, it appears that the record is incomplete.  On the 
admission history and physical, it was noted that the Veteran 
would like to be referred back to the VA for pacemaker/AICD 
implantation, and that after the initial loading of 
amiodarone, elective referral would occur.  The discharge 
summary noted that as per Dr. Choi, the cardiologist, the 
Veteran was planned to be transferred to the VA medical 
center.  As to disposition, it was reported that the Veteran 
would follow up at the VAMC in West Los Angeles, where he had 
a regular relationship.  A referral is a different matter 
than a transfer after stabilization, but, on the other hand, 
the possibility of a transfer was mentioned.  No consult by 
Dr. Choi, or any other record of contact with VA, is of 
record.  Both the VAMC and HPMC must be asked to provide 
documentation of any contacts between the facilities 
concerning the Veteran during the hospitalization at issue.

With respect to the presence of an emergency, this matter can 
essentially be divided into two components-the first, when 
the Veteran initially sought treatment and was evaluated in 
the emergency department of HPMC, and the second after his 
admission to the DOU.  Concerning the first, the services 
were provided in a hospital emergency department, and, though 
the MAS found that the prudent layperson standard for an 
emergency was not met, medical evidence is not necessary to 
establish the existence of an emergency under the prudent 
layperson standard.  Swinney v. Shinseki, 23 Vet. App. 257 
(2009).  Therefore, both the Veteran and the Board are 
competent to speak to this issue.  For this reason, the 
medical opinion requested below does not address that aspect 
of the claim.

This prudent layperson standard only extends through the 
initial evaluation and treatment; after that, medical 
evidence is required to establish at what point the veteran 
became stabilized.  See 38 C.F.R. § 17.1002(b), (d).  
Moreover, in this case, the Veteran was admitted to a DOU, 
and the Board is not competent to address whether such 
facility meets the criteria of "a hospital emergency 
department or a similar facility providing emergency care."  
38 C.F.R. § 17.1002(a).  Therefore, a medical opinion must be 
obtained addressing these matters.  

Finally, the March 2008 statement of the case did not provide 
a summary of the relevant legal authority, or discuss why the 
claim did not meet the legal requirements.  See 38 C.F.R. § 
19.29(b) (2009).  Although the Board has provided a summary 
of the relevant criteria above, any supplemental statement of 
the case furnished must contain the legal authority and an 
explanation for the decision.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant (HPMC) to provide 
the complete records of the Veteran's 
hospitalization from July 12 to 18, 2005, 
to include all consultations by Dr. Choi 
and the records of any contacts, including 
correspondence and telephone calls, 
between HPMC and the VA Greater Los 
Angeles Healthcare System (Los Angeles 
VAMC) during that time period.  Of 
particular importance are any discussions 
or notations involving the possibility of 
transfer to a VA facility.  Also inform 
the appellant that it may obtain and 
submit its own medical opinion addressing 
the matters set forth in paragraph 3a 
and/or 3b, below.  

2.  Associate with the MAS file all VAMC 
records of contacts with HPMC from July 12 
to 18, 2005, concerning the Veteran, in 
particular, any discussions or other 
contacts relating to the potential 
transfer of the Veteran to a VAMC.  

3.  Thereafter, the MAS file should be 
sent to an appropriate VA medical doctor 
who, after reviewing the file in its 
entirety, should address the following 
(for purposes of this opinion only, assume 
that the prudent layperson standard was 
met at the time the Veteran presented to 
HPMC on July 12, 2005):

a.  Was there a point, prior to the July 
18, 2005, discharge, by which the 
veteran's condition stabilized, i.e., no 
material deterioration of an emergency 
medical condition was likely to occur, 
within medical probability, if the veteran 
was discharged or transferred to a VA 
facility?  (If so, identify the date); 

b.  Is the DOU of the HPMC a hospital 
emergency department or a similar facility 
providing emergency care?  (Briefly 
explain why or why not.); 

c.  Was there a feasibly available VA 
facility with the ability to provide the 
necessary treatment, without any delay 
that would have had a negative impact on 
the veteran's health?  That is, was a VA 
facility feasibly available, based on the 
urgency of the veteran's condition, the 
distance of travel involved, the 
availability of a bed, and the nature of 
the treatment required.  (If so, identify 
any such facilities.)

4.  Thereafter, review the appellant's 
claim for payment of unauthorized medical 
expenses incurred in connection with a 
hospitalization in HPMC from July 12 to 
18, 2005.  If the benefit sought on appeal 
remains denied, in whole or in part, the 
appellant should be furnished a 
supplemental statement of the case, which 
provides citation to the relevant legal 
authority, in particular, 38 C.F.R. § 
17.1002, and discusses all elements which 
have not been met.  After providing an 
opportunity to respond, the case should be 
returned to the Board 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

